Barrett, J.:
Under this will, the power of alienation is suspended only during the life of the widow. Upon her death, the conversion of the real estate is expressly directed. The question, therefore, is as to the validity of the trust power going into effect upon the termination of thfe life estate. The provision which is objected to directs a division “upon the youngest of my four daughters, Mary A., Clara, Florence N. and Louisa. ■ attaining the age of twenty-one years.”
*523The plaintiff claims that absolute ownership was thereby suspended for more than two lives in being at the death of the testator, namely, until the majority of each and all of these children. Fairly and reasonably construed, however, this sentence suspends the division of the corpus of the estate only until the majority of the youngest. The language used is plain and unambiguous; but even if the phrase were less clear, the will would be upheld upon, well-settled rules of construction. An intention which would invalidate the will, will not be imputed to the testator if it can be avoided. (Manice v. Manice, 43 N. Y., 368; DuBois v. Ray, 35 id., 162.) The case is distinguishable from Hawley v. James (16 Wend., 63), in the singling out of one child from a class. The limitation is upon the minority of the youngest, not of the one who may happen-to attain her majority.
The same construction applies with respect to the shares of the-sons and the remaining children. But if, under a strained construction, it should be considered that the absolute ownership of these shares was suspended for more than two lives, namely, the lives of the widow, the youngest of the daughters and the young-' est of the sons, still the residue of the will would not be invalidated, and for the reason that the purposes are separable. It is perfectly well settled that if the purposes of a trust are separable, and some of them must arise within two lives, and there are others which must or may become operative only after the expiration of the two lives, the former may be sustained, but the latter cannot. (Post v. Hover, 33 N. Y., 593; Manice v. Manice, ubi sup., 384, and cases there cited.
The judgment must be affirmed, but without costs either as between the parties or out of the estate;
Ingalls, P. J.:
I am satisfied that the will in question creates no unlawful sus-, pension of the power of alienation, and that the order of the Special Term should be affirmed. The above direction with regard to costs is proper.
Judgment affirmed without costs, either as between parties or out of the estate.